Title: From Thomas Jefferson to James Lyle, 15 April 1793
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Philadelphia Apr. 15. 1793.

 According to what I mentioned to you in a former letter, I have had, in January past, a sale of negroes made for the purpose of paying my bonds to Henderson & co. The amount of the sales returned to me is £700–1–6 besides which there is one other bond not yet taken which will be about £100. so that the whole is about £800. Virginia currency, the one half payable the next christmas, the other half christmas twelvemonth. The ensuing winter I hope to be able to  add from another source £200. or a little upwards, so as to compleat the bonds payable 1791. 2. 3. and 4. one half the money receivable this year and the whole by the end of 1794. I expected ere this to have been in Virginia and to have put into your hands myself the bonds for the £700–1–6 but particular circumstances defer my departure till the latter end of summer. In the mean time the bonds are lodged at Monticello.
The last bond to Henderson & co. and my mother’s balance will then remain. As I have now cleared myself of Farrell & Jones by bonds in like manner to within about £100. I shall be more able to manage the last bond to Henderson and my mother’s balance: but still I can by no means promise myself to do it by the times stipulated. However when I return to my own country and my own affairs I shall have time to examine into my resources for doing it. In the mean time I am with sincere esteem Dear [Sir] your affectionate friend & servt

Th: Jefferson

